
	
		II
		111th CONGRESS
		1st Session
		S. 1114
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 20, 2009
			Mr. Durbin (for himself and
			 Mr. Burr) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To establish a demonstration project to
		  provide for patient-centered medical homes to improve the effectiveness and
		  efficiency in providing medical assistance under the Medicaid program and child
		  health assistance under the State Children’s Health Insurance
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Medical Homes Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)Medical homes provide patient-centered
			 care, leading to better health outcomes and greater patient satisfaction. A
			 growing body of research supports the need to involve patients and their
			 families in their own health care decisions, to better inform them of their
			 treatment options, and to improve their access to information.
			(2)Medical homes help patients better manage
			 chronic diseases and maintain basic preventive care, resulting in better health
			 outcomes than those who lack medical homes. An investigation of the Chronic
			 Care Model discovered that the medical home reduced the risk of cardiovascular
			 disease in diabetes patients, helped congestive heart failure patients become
			 more knowledgeable and stay on recommended therapy, and increased the
			 likelihood that asthma and diabetes patients would receive appropriate
			 therapy.
			(3)Medical homes also reduce disparities in
			 access to care. A survey conducted by the Commonwealth Fund found that 74
			 percent of adults with a medical home have reliable access to the care they
			 need, compared with only 52 percent of adults with a regular provider that is
			 not a medical home and 38 percent of adults without any regular source of care
			 or provider.
			(4)Medical homes reduce racial and ethnic
			 differences in access to medical care. Three-fourths of Caucasians, African
			 Americans, and Hispanics with medical homes report getting care when they need
			 it.
			(5)Medical homes reduce duplicative health
			 services and inappropriate emergency room use. In 1998, North Carolina launched
			 the Community Care of North Carolina (CCNC) program, which employs the medical
			 home concept. Presently, CCNC has developed 14 regional networks that include
			 all of the Federally qualified health centers in the State and cover 740,000
			 recipients. An analysis conducted by Mercer Human Resources Consulting Group
			 found that CCNC resulted in $244,000,000 in savings to the Medicaid program in
			 2004, with similar results in 2005 and 2006.
			(6)Health information technology is a crucial
			 foundation for medical homes. While many doctors' offices use electronic health
			 records for billing or other administrative functions, few practices utilize
			 health information technology systematically to measure and improve the quality
			 of care they provide. For example, electronic health records can generate
			 reports to ensure that all patients with chronic conditions receive recommended
			 tests and are on target to meet their treatment goals. Computerized ordering
			 systems, particularly with decision-support tools, can prevent medical and
			 medication errors, while e-mail and interactive Internet websites can
			 facilitate communication between patients and providers and improve patient
			 education.
			3.Medicaid and CHIP demonstration project to
			 support patient-centered primary care
			(a)DefinitionsIn this section:
				(1)Care management modelThe term care management model
			 means a model that—
					(A)uses health information technology and
			 other innovations such as the chronic care model, to improve the management and
			 coordination of care provided to patients;
					(B)is centered on the relationship between a
			 patient and their personal primary care provider;
					(C)seeks guidance from—
						(i)a steering committee; and
						(ii)a medical management committee; and
						(D)has established, where practicable,
			 effective referral relationships between the primary care provider and the
			 major medical specialties and ancillary services in the region.
					(2)Health centerThe term health center has the
			 meaning given that term in section 330(a) of the Public Health Service Act (42
			 U.S.C. 254b(a)).
				(3)MedicaidThe term Medicaid means the
			 program for medical assistance established under title XIX of the Social
			 Security Act (42 U.S.C. 1396 et seq.).
				(4)Medical management committeeThe term medical management
			 committee means a group of practitioners that—
					(A)provides services in the community in which
			 the practice or health center is located;
					(B)reviews evidence-based practice
			 guidelines;
					(C)selects targeted disease and care processes
			 that address health conditions in the community (as identified in the National
			 or State health assessment or as outlined in Healthy People
			 2010, or any subsequent similar report (as determined by the
			 Secretary));
					(D)defines programs to target disease and care
			 processes;
					(E)establishes standards and measures for
			 patient-centered medical homes, taking into account nationally-developed
			 standards and measures; and
					(F)makes the determination described in
			 subparagraph (A)(iii) of paragraph (5), taking into account the considerations
			 under subparagraph (B) of such paragraph.
					(5)Patient-Centered medical home
					(A)In generalThe term patient-centered medical
			 home means a physician-directed practice or a health center that—
						(i)incorporates the attributes of the care
			 management model described in paragraph (1);
						(ii)voluntarily participates in an independent
			 evaluation process whereby primary care providers submit information to the
			 medical management committee of the relevant network;
						(iii)the medical management committee determines
			 has the capability to achieve improvements in the management and coordination
			 of care for targeted beneficiaries (as defined by statewide quality improvement
			 standards and outcomes); and
						(iv)meets the requirements imposed on a covered
			 entity for purposes of applying part C of title XI of the Social Security Act
			 (42 U.S.C. 1320d et seq.) and all regulatory provisions promulgated thereunder,
			 including regulations (relating to privacy) adopted pursuant to the authority
			 of the Secretary under section 264(c) of the Health Insurance Portability and
			 Accountability Act of 1996 (42 U.S.C. 1320d–2 note).
						(B)ConsiderationsIn making the determination under
			 subparagraph (A)(iii), the medical management committee shall consider the
			 following:
						(i)Access and communication with
			 patientsWhether the practice
			 or health center applies both standards for access to care for, and standards
			 for communication with, targeted beneficiaries who receive care through the
			 practice or health center.
						(ii)Managing patient information and using
			 information management to support patient careWhether the practice or health center has
			 readily accessible, clinically useful information on such beneficiaries that
			 enables the practice or health center to provide comprehensive and systematic
			 treatment.
						(iii)Managing and coordinating care according to
			 individual needsWhether the
			 practice or health center—
							(I)maintains continuous relationships with
			 such beneficiaries by implementing evidence-based guidelines and applying such
			 guidelines to the identified needs of individual beneficiaries over time and
			 with the intensity needed by such beneficiaries;
							(II)assists in the early identification of
			 health care needs;
							(III)provides ongoing primary care;
							(IV)coordinates with a broad range of other
			 specialty, ancillary, and related services; and
							(V)provides health care services and
			 consultations in a culturally and linguistically appropriate manner, as well as
			 at a time and location that is convenient to the patient.
							(iv)Providing ongoing assistance and
			 encouragement in patient self-managementWhether the practice or health
			 center—
							(I)collaborates with targeted beneficiaries
			 who receive care through the practice or health center to pursue their goals
			 for optimal achievable health;
							(II)assesses patient-specific barriers;
			 and
							(III)conducts activities to support patient
			 self-management.
							(v)Resources to manage careWhether the practice or health center has
			 in place the resources and processes necessary to achieve improvements in the
			 management and coordination of care for targeted beneficiaries who receive care
			 through the practice or health center.
						(vi)Monitoring performanceWhether the practice or health
			 center—
							(I)monitors its clinical process and
			 performance (including process and outcome measures) in meeting the applicable
			 standards under paragraph (4)(E); and
							(II)provides information in a form and manner
			 specified by the steering committee and medical management committee with
			 respect to such process and performance.
							(6)Personal primary care
			 providerThe term
			 personal primary care provider means—
					(A)a physician, nurse practitioner, or other
			 qualified health care provider (as determined by the Secretary), who—
						(i)practices in a patient-centered medical
			 home; and
						(ii)has been trained to provide first contact,
			 continuous, and comprehensive care for the whole person, not limited to a
			 specific disease condition or organ system, including care for all types of
			 health conditions (such as acute care, chronic care, and preventive services);
			 or
						(B)a health center that—
						(i)is a patient-centered medical home;
			 and
						(ii)has providers on staff that have received
			 the training described in subparagraph (A)(ii).
						(7)Primary care case management services;
			 primary care case managerThe
			 terms primary care case management services and primary care
			 case manager have the meaning given those terms in section 1905(t) of
			 the Social Security Act (42 U.S.C. 1396d(t)).
				(8)ProjectThe term project means the
			 demonstration project established under this section.
				(9)CHIPThe term CHIP means the State
			 Children's Health Insurance Program established under title XXI of the Social
			 Security Act (42 U.S.C. 1396aa et seq.).
				(10)SecretaryThe term Secretary means the
			 Secretary of Health and Human Services.
				(11)Steering committeeThe term steering committee
			 means a local management group comprised of collaborating local health care
			 practitioners or a local not-for-profit network of health care
			 practitioners—
					(A)that implements State-level
			 initiatives;
					(B)that develops local improvement
			 initiatives;
					(C)whose mission is to—
						(i)investigate questions related to
			 community-based practice; and
						(ii)improve the quality of primary care;
			 and
						(D)whose membership—
						(i)represents the health care delivery system
			 of the community it serves; and
						(ii)includes physicians (with an emphasis on
			 primary care physicians) and at least 1 representative from each part of the
			 collaborative or network (such as a representative from a health center, a
			 representative from the health department, a representative from social
			 services, and a representative from each public and private hospital in the
			 collaborative or the network).
						(12)Targeted beneficiary
					(A)In generalThe term targeted beneficiary
			 means an individual who is eligible for benefits under a State plan under
			 Medicaid or a State child health plan under CHIP.
					(B)Participation in patient-centered medical
			 homeIndividuals who are
			 eligible for benefits under Medicaid or CHIP in a State that has been selected
			 to participate in the project shall receive care through a patient-centered
			 medical home when available.
					(C)Ensuring choiceIn the case of such an individual who
			 receives care through a patient-centered medical home, the individual shall
			 receive guidance from their personal primary care provider on appropriate
			 referrals to other health care professionals in the context of shared
			 decision-making.
					(b)EstablishmentThe Secretary shall establish a
			 demonstration project under Medicaid and CHIP for the implementation of a
			 patient-centered medical home program that meets the requirements of subsection
			 (d) to improve the effectiveness and efficiency in providing medical assistance
			 under Medicaid and CHIP to an estimated 500,000 to 1,000,000 targeted
			 beneficiaries.
			(c)Project Design
				(1)DurationThe project shall be conducted for a 3-year
			 period, beginning not later than [October 1, 2011].
				(2)Sites
					(A)In generalThe project shall be conducted in 8
			 States—
						(i)four of which already provide medical
			 assistance under Medicaid for primary care case management services as of the
			 date of enactment of this Act; and
						(ii)four of which do not provide such medical
			 assistance.
						(B)ApplicationA State seeking to participate in the
			 project shall submit an application to the Secretary at such time, in such
			 manner, and containing such information as the Secretary may require.
					(C)SelectionIn selecting States to participate in the
			 project, the Secretary shall ensure that urban, rural, and underserved areas
			 are served by the project.
					(3)Grants and payments
					(A)Development grants
						(i)First year development grantsThe Secretary shall award development
			 grants to States participating in the project during the first year the project
			 is conducted. Grants awarded under this clause shall be used by a participating
			 State to—
							(I)assist with the development of steering
			 committees, medical management committees, and local networks of health care
			 providers; and
							(II)facilitate coordination with local
			 communities to be better prepared and positioned to understand and meet the
			 needs of the communities served by patient-centered medical homes.
							(ii)Second year fundingThe Secretary shall award additional grant
			 funds to States that received a development grant under clause (i) during the
			 second year the project is conducted if the Secretary determines such funds are
			 necessary to ensure continued participation in the project by the State. Grant
			 funds awarded under this clause shall be used by a participating State to
			 assist in making the payments described in paragraph (B). To the extent a State
			 uses such grant funds for such purpose, no matching payment may be made to the
			 State for the payments made with such funds under section 1903(a) or 2105(a) of
			 the Social Security Act (42 U.S.C. 1396b(a); 1397ee(a)).
						(B)Additional payments to personal primary
			 care providers and steering committees
						(i)Payments to personal primary care
			 providers
							(I)In generalSubject to subsection (d)(6)(B), a State
			 participating in the project shall pay a personal primary care provider not
			 less than $2.50 per month per targeted beneficiary assigned to the personal
			 primary care provider, regardless of whether the provider saw the targeted
			 beneficiary that month.
							(II)Federal matching paymentSubject to subparagraph (A)(ii), amounts
			 paid to a personal primary care provider under subclause (I) shall be
			 considered medical assistance or child health assistance for purposes of
			 section 1903(a) or 2105(a), respectively, of the Social Security Act (42 U.S.C.
			 1396b(a); 1397ee(a)).
							(III)Patient populationIn determining the amount of payment to a
			 personal primary care provider per month with respect to targeted beneficiaries
			 under this clause, a State participating in the project shall take into account
			 the care needs of such targeted beneficiaries.
							(ii)Payments to steering committees
							(I)In generalSubject to subsection (d)(6)(B), a State
			 participating in the project shall pay a steering committee not less than $2.50
			 per targeted beneficiary per month.
							(II)Federal matching paymentSubject to subparagraph (A)(ii), amounts
			 paid to a steering committee under subclause (I) shall be considered medical
			 assistance or child health assistance for purposes of section 1903(a) or
			 2105(a), respectively, of the Social Security Act (42 U.S.C. 1396b(a);
			 1397ee(a)).
							(III)Use of fundsAmounts paid to a steering committee under
			 subclause (I) shall be used (in accordance with any applicable Medicaid
			 requirements) to purchase health information technology, pay primary care case
			 managers, support network initiatives, and for such other uses as the steering
			 committee determines appropriate.
							(4)Technical assistanceThe Secretary shall make available
			 technical assistance to States, physician practices, and health centers
			 participating in the project during the duration of the project.
				(5)Best practices informationThe Secretary shall collect and make
			 available to States participating in the project information on best practices
			 for patient-centered medical homes.
				(d)Patient-Centered medical home
			 program
				(1)In generalFor purposes of this section, a
			 patient-centered medical home program meets the requirements of this subsection
			 if, under such program, targeted beneficiaries have access to a personal
			 primary care provider in a patient-centered medical home as their source of
			 first contact, comprehensive, and coordinated care for the whole person.
				(2)Elements
					(A)Mandatory elements
						(i)In generalSuch program shall include the following
			 elements:
							(I)A steering committee.
							(II)A medical management committee.
							(III)A network of physician practices and health
			 centers that have volunteered to participate as patient-centered medical homes
			 to provide high-quality care, focusing on preventive care, at the appropriate
			 time and place and in a cost-effective manner.
							(IV)Hospitals and local public health
			 departments that will work in cooperation with the network of patient-centered
			 medical homes to coordinate and provide health care.
							(V)Primary care case managers to assist with
			 care coordination.
							(VI)Health information technology to facilitate
			 the provision and coordination of health care by network participants.
							(ii)Multiple locations in the
			 StateIn the case where a
			 State operates a patient-centered medical home program in 2 or more areas in
			 the State, the program in each of those areas shall include the elements
			 described in clause (i).
						(B)Optional elementsSuch program may include a non-profit
			 organization that—
						(i)includes a steering committee and a medical
			 management committee; and
						(ii)manages the payments to steering committees
			 described in subsection (c)(3)(B)(ii).
						(3)GoalsSuch program shall be designed—
					(A)to increase—
						(i)cost efficiencies of health care
			 delivery;
						(ii)access to appropriate health care services,
			 especially wellness and prevention care, at times convenient for
			 patients;
						(iii)patient satisfaction;
						(iv)communication among primary care providers,
			 hospitals, and other health care providers;
						(v)school attendance; and
						(vi)the quality of health care services (as
			 determined by the relevant steering committee and medical management committee,
			 taking into account nationally developed standards and measures); and
						(B)to decrease—
						(i)inappropriate emergency room utilization,
			 which can be accomplished through initiatives, such as expanded hours of care
			 throughout the program network;
						(ii)avoidable hospitalizations; and
						(iii)duplication of health care services
			 provided.
						(4)PaymentUnder the program, payment shall be
			 provided to personal primary care providers and steering committees (in
			 accordance with subsection (c)(3)(B)).
				(5)NotificationThe State shall notify individuals enrolled
			 in Medicaid or CHIP about—
					(A)the patient-centered medical home
			 program;
					(B)the providers participating in such
			 program; and
					(C)the benefits of such program.
					(6)Treatment of states with a managed care
			 contract
					(A)In generalIn the case where a State contracts with a
			 private entity to manage parts of the State Medicaid program, the State
			 shall—
						(i)ensure that the private entity follows the
			 care management model; and
						(ii)establish a medical management committee
			 and a steering committee in the community.
						(B)Adjustment of payment amountsThe State may adjust the amount of payments
			 made under (c)(3)(B), taking into consideration the management role carried out
			 by the private entity described in subparagraph (A) and the cost effectiveness
			 provided by such entity in certain areas, such as health information
			 technology.
					(e)Evaluation and project report
				(1)In general
					(A)EvaluationThe Secretary, in consultation with
			 appropriate health care professional associations, shall evaluate the project
			 in order to determine the effectiveness of patient-centered medical homes in
			 terms of quality improvement, patient and provider satisfaction, and the
			 improvement of health outcomes.
					(B)Project
			 reportNot later than 12
			 months after completion of the project, the Secretary shall submit to Congress
			 a report on the project containing the results of the evaluation conducted
			 under subparagraph (A). Such report shall include—
						(i)an assessment of the differences, if any,
			 between the quality of the care provided through the patient-centered medical
			 home program conducted under the project in the States that provided medical
			 assistance for primary care case management services and those that did
			 not;
						(ii)an assessment of quality improvements and
			 clinical outcomes as a result of such program;
						(iii)estimates of cost savings resulting from
			 such program; and
						(iv)recommendations for such legislation and
			 administrative action as the Secretary determines to be appropriate.
						(2)Sense of the SenateIt is the sense of the Senate that titles
			 XIX and XXI of the Social Security Act (42 U.S.C. 1396 et seq.; 1397aa et seq.)
			 should be amended, based on the results of the evaluation and report under
			 paragraph (1), to establish a patient-centered medical home program under such
			 titles on a permanent basis.
				(f)Waiver
				(1)In generalSubject to paragraph (2), the Secretary
			 shall waive compliance with such requirements of titles XI, XIX, and XXI of the
			 Social Security Act (42 U.S.C. 1301 et seq.; 1396 et seq.; 1397aa et seq.) to
			 the extent and for the period the Secretary finds necessary to conduct the
			 project.
				(2)LimitationIn no case shall the Secretary waive
			 compliance with the requirements of subsections (a)(10)(A), (a)(15), and (bb)
			 of section 1902 of the Social Security Act (42 U.S.C. 1396a) under paragraph
			 (1), to the extent that such requirements require the provision of and
			 reimbursement for services described in section 1905(a)(2)(C) of such Act (42
			 U.S.C. 1396d(a)(2)(C)).
				
